DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims drawn to methods of predicting organ transplant rejection) in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that the “because the computer program that is specified in claim 13 only analyzes specific sequence of cfDNA and not gene expression level”, such a computer could not provide a measure of gene expression data as addressed in the Requirement for Restriction of 11/15/2021.  This is not found persuasive because the claimed product is directed to analysis of cell-free nucleic acids (which would include both DNA and RNA), and the using next generation sequencing data (which provides a measure of number of reads).  Additionally it is noted that where Applicants have argued that the product is directed to analysis of polymorphic DNA content, such a computer could find use in methods other than prediction a transplant rejection, such as forensic identification of a sample based on variable genetic content.
The requirement is still deemed proper and is therefore made FINAL.

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/15/2021

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites the phrase “when the ratio each of the donor-derived” where the phrase “when the ratio of each of the donor-derived” is likely intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are unclear over recitation of the stated purpose of the claimed methods as “predicting organ transplant rejection” as recited in the preambles of claims 1 and 7.  Claim 1 recites steps of obtaining a sample, amplifying nucleic acids, analyzing sequences and determining a ration that is compared to a cutoff value.  Claim 1 does not recite any step of “predicting”, nor are there any required results of the analysis (i.e.:  there is no requirement for detection of a particular ratio as compared to any cutoff value) that necessarily provide a prediction.  Similarly claim 7 recites “predicting … when the ratio … increases”, but there is no required step in which any increase is in fact detected.  Claim 7 thus appears to encompass methods wherein no results indicative of a prediction of organ transplant rejection are in fact achieved.
Claim 4 and 10 are unclear over recitation of the phrase “the ratio between the marker sequences is calculated along with a sequencing error rate”.  It is unclear if the limitations requires only that in the method a measure of any sequencing error rate is calculated, or if the claims require that the sequencing error rate is somehow used as part of a calculation of a ratio.  The phrase is additionally unclear where each of rejected claims 4 and 10 depend from claims 1 and 7, respectively, and claims 1 and 10 each include “analyzing the amplified sequences by next-generation sequencing (NGS) or digital base amplification”, but digitial base amplification is not a method of sequencing or a method that can itself provide a sequencing error rate.  It is thus unclear if Applicants intend for the instantly rejected claim to be limited to next-generation sequencing in the analysis, or is some additional steps are required to perform the “sequencing error rate” portion of the claim.
Claim 12 is unclear over the limitation that recites “the ratio measurement time is … before organ transplantation”, because the claim depends from claim 7 which requires that the analysis of sequences is performed on a sample from a subject who received an organ transplant from a donor, and the sample comprises donor-derived cell-free nucleic acids.  Thus the encompassed limitations of claim 12 do not appear to be consonant with the requirements of the independent claim.
Claims 7-12 are unclear over recitation of the phrase “when the ratio each of the donor-derived marker sequences increases”, in claim 7, because a ratio requires two parts, and the phrase only recites one element (i.e.:  donor-derived marker sequences).  The phrase may be more clear if amended to recite “when the ratio of each of the donor-derived marker sequences to each of the recipient-derived marker sequences increases”, if that is what Applicants intend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) abstract ideas and natural phenomena. This judicial exception is not integrated into a practical application a detailed below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims (e.g.:  claims 1 and 7) recite methods “for predicting organ transplant rejection” and a prediction of rejection when a ratio increases, the claims in light of the specification are reciting a correlation that is a natural phenomenon (e.g.:  a relationship between rejection and the presence of donor genome DNA).  Furthermore, where the claims recite analyzing and comparing ratios to make a prediction, these aspects of the claims (i.e.:  generating data and comparing the data; predicting) are abstract ideas; they are the mental identification of a phenotype, or the correlation of data and information.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the claims do not require that any particular ratio is in fact present and detected, and the claims do not require performing any active step related to any particular prediction.  The claim do not require the performance of any tangible step, process or technique and encompasses only collecting and analyzing data related to the judicial exception(s).

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No - The claims recite only practical steps of obtaining a sample and amplifying markers at a set of genomic loci.  In particular it is noted that the specification provides that detection of the polymorphic content at the loci was routinely practiced in the prior art; e.g.:  p.9:
In the present invention, the marker numbers (rs numbers) listed in Tables 1 to 10 may have reference SNP numbers that can be searched in dbSNP database (http://www.ncbi.nlm.nih.gov/snp) of NCBI.

Additionally it is noted that the specification indicates that practical steps of identifying nucleotide content are routine and conventional in the art; e.g.:  p.3:
It is a well-known fact that the use of this next-generation sequencing technique makes it possible to analyze all nucleic acids present in a sample, and thus is highly useful for the analysis of cfdDNA that is present in a desired sample at a very low concentration.

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the “detecting” of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

	This rejection is not applied to the methods of claims 3 and 9 which recite and require the amplification of the 326 markers of the claim using particular primers that are SEQ ID NOs: 1-652.  The combination of these particular primers in the amplification of markers in a sample of cell-free DNA was not a routine and conventional process in the related art.


Claim Rejections - 35 USC § 103
	It is noted that multiple aspects of the claims have been previously rejected in this Office Action under 35 USC 112 as unclear/indefinite.  In the interest of customer service and compact prosecution the instant rejection is presented to compare the limitations of the claims to the prior art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (2011) (cited on the IDS of 03/28/2020) including the Supporting Information, in view of Johnston et al (2013; cited in the IDS of 03/28/2020).
Relevant to the limitations of claims 1 and 7, Snyder et al teaches a noninvasive test to detect rejection of a transplanted tissue (e.g.:  Figure 1) comprising obtaining a plasma sample (relevant to claims 2 and 8) and processing cell free DNA for next generation sequencing (which is a process in which universal adapters are ligated to the DNA, and then PCR is performed to amplify and enrich for fragments with adaptors) (e.g.:  p.6234 - Plasma Purification and Digital PCR; Patient Genotyping and Library Preparation; Sequencing).  Further relevant to the claims Snyder et al teaches determining a ratio of donor to recipient markers (relevant to claim 4 and 10) in the cell free DNA of patient samples (e.g.:  Table S2 legend - Raw donor DNA % equals the original ratio of observed donor SNP calls to recipient SNP calls).  Furthermore, Snyder et al shows that a cut-off value (e.g.:  0.5 % Donor DNA) can be established in a healthy individual (relevant to claim 6), and comparing a test sample to the cutoff (relevant to claim 1) can establish the presence of rejection, and that the measurements may be taken of a course of time (relevant to claim 7) (e.g.:  Fig. 1) and that the time course can be measured months after transplant (e.g.:  Fig. 2) (relevant to claim 12).
Relevant to claims 4 and 10, Snyder et al teaches calculating an error rate that is used to help determine the ration of donor to recipient DNA content in the cell-free sample (e.g.:  Table S2 – “… percentage matched SNP error approximates the background error from sequencing and genotyping. The difference in these two values, the % corrected donor DNA, is the value used in the statistical analysis”).
Snyder teaches whole genome sequencing of the cell-free DNA of the samples, but does not explicitly state that the SNPs of the Elected invention (i.e.:  as recited in claims 1 and 7) were part of the analysis.  However, the SNPs themselves were known as of the effective date of the instant invention.  The instant specification (e.g.:  p. 9) provides that the SNPs are in the prior art:
In the present invention, the marker numbers (rs numbers) listed in Tables 1 to 10 may have reference SNP numbers that can be searched in dbSNP database (http://www.ncbi.nlm.nih.gov/snp) of NCBI.

In this regard MPEP 21219 II provides:
Where the specification identifies work done by another as “prior art,” the subject matter so identified is treated as admitted prior art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as “prior art” to be an admission that what was pictured was prior art relative to applicant’s improvement). 

Additionally, Johnston et al teaches aspects of SNPs that are available in the dbSNP database from NCBI and indicates that tens of millions of SNPs are provided in the database which includes information such as the genomic position of each variant.
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the instant invention to have performed the whole genome analysis of donor and recipient cell free DNA in a sample from a transplant recipient, as taught by Snyder et al, and to have included an analysis of the SNP consonant with the elected invention.  The skilled artisan would have been motivated to include any and all SNPs that differ between a donor and a recipient, including the SNPs of the elected combination based on the teachings of Snyder et al the whole genome analysis via high throughput shotgun sequencing is an effective universal noninvasive approach to monitoring transplanted organ health, and the teachings of Johnston et al that the millions of SNPs in the human genome, including their sequence context are known and accessible in a public database.  Thus the skilled artisan would recognize that using any SNP content identified in the genomes of cell free DNA in a transplant recent would increase the reliability in determining the ratio of donor:recipient DNA in a sample.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherry et al (2001) provides evidence of the routine and established nature of detecting and analyzing SNP content.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634